946 So.2d 1186 (2006)
Tyronza A. WOODARD, Appellant,
v.
STATE of Florida, Appellee.
Nos. 1D05-2844, 1D05-3065, 1D05-3068.
District Court of Appeal of Florida, First District.
December 22, 2006.
Rehearing Denied January 25, 2007.
Nancy A. Daniels, Public Defender, and Phil Patterson, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General, and Felicia A. Wilcox, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Jones v. State, 876 So.2d 642, 644-45 (Fla. 1st DCA 2004) (stating that a revocation of probation proceeding is merely an extension of the sentencing process and is, thus, subject to its preservation requirements and that sentencing errors are not reviewable on direct appeal unless they are preserved in the trial court by a contemporaneous objection at sentencing or by a motion timely filed pursuant to Florida Rule of Criminal Procedure 3.800(b)); see also Brannon v. State, 850 So.2d 452, 456 (Fla.2003) (holding that even a fundamental sentencing error cannot be raised on direct appeal if it is not first preserved in the trial court by an objection or a motion to correct sentence).
BROWNING, C.J., DAVIS, and LEWIS, JJ., concur.